Filed 4/27/22 P. v. Marquez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060954

           v.                                                          (Super. Ct. No. F28556)

 MARK ANTHONY MARQUEZ,                                                 OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Santa Cruz County,
Stephen S. Siegel, Judge. Affirmed.
                   Joseph Doyle, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Jeffrey M. Laurence, Assistant Attorney General, Catherine A. Rivlin and Bruce
M. Slavin, Deputy Attorneys General, for Plaintiff and Respondent.
              Mark Anthony Marquez appeals from the judgment after a jury convicted
him of forcible rape (Pen. Code, § 261, subd. (a)(2))1 and rape of an intoxicated person
(§ 261, subd. (a)(3)). Marquez raises two issues on appeal. First, he contends his
forcible rape conviction should be reversed because it resulted from vindictive
prosecution, a violation of his state and federal constitutional rights to due process.
Because his trial counsel did not raise this issue below, thereby forfeiting his appellate
claim, Marquez alternatively argues his counsel’s omission constitutes ineffective
assistance. We conclude the prosecution’s reinstatement of the forcible rape charge,
which it had dismissed earlier in the proceedings, did not raise a presumption of
vindictive prosecution, and therefore, we reject Marquez’s claim in either configuration.
Second, Marquez asserts the trial court prejudicially erred by permitting the prosecution
to rebut the defense character evidence with testimony concerning specific acts of
domestic violence he perpetrated on an ex-girlfriend. We agree the court erred but
conclude the error was harmless. Accordingly, we affirm.
                                           FACTS
I. Procedural Facts
              In the initial information, the prosecution charged Marquez with rape of an
unconscious person (§ 261, subd. (a)(4); count 1) and forcible rape (§ 261, subd. (a)(2);
count 2). Prior to trial, the prosecution amended the information by substituting a charge
of rape of an intoxicated person (§ 261, subd. (a)(3)) for the forcible rape charge. The
prosecution did not give a reason for the substitution, and the defense did not object.
              Marquez proceeded to trial on the two charges. The jury was unable to
reach a unanimous verdict, and the court declared a mistrial.
              Prior to the retrial, the prosecution made a plea offer to Marquez, which he
rejected. The prosecution then filed a second amended information, restoring the forcible

1
              All further statutory references are to the Penal Code, unless otherwise
indicated.

                                              2
rape charge; this time as count 3. The prosecutor explained she was reinstating the
charge based on conversations she had with the first jury. The defense objected. The
trial court inquired whether the “change in the charging” would “affect the defense
preparation for trial or strategy?” When defense counsel responded it would not, the
court permitted the prosecution to file the amended information.
             Following the retrial, the jury convicted Marquez of rape of an intoxicated
person (count 2) and forcible rape (count 3). The jury was unable to reach a verdict on
rape of an unconscious person (count 1), and the court later dismissed it. The court
imposed the midterm of six years on both rape convictions but stayed the term for
forcible rape under section 654.
II. Substantive Facts
A. Prosecution’s Case-in-Chief
1. Marquez and L.B. Reunite at a Bar
             Marquez had known L.B., the victim, since they were teenagers. They met
through L.B.’s boyfriend, who became her husband. The two families frequently
socialized together. Marquez and his family moved to Oregon in 2005, and L.B. lost
touch with them. L.B. and her husband divorced.
             On August 9, 2013, L.B.’s softball team had a scrimmage game. At the
game, L.B. had two “tall boy” beers. After the game, she stopped at the house of her
friend Daniel C. (Daniel) and smoked marijuana, before going to a bar with her friend
Amy C. (Amy) and other teammates. While at the bar, L.B. had two double vodka
drinks.
             L.B. saw Marquez at the bar and sat down next to him. She introduced him
to Amy. After talking for a while, L.B. asked Marquez where he was staying. She told
him he could spend the night at her apartment and sleep on the couch or in her daughter’s
bedroom because her daughter was out of town. The invitation was not for sex.



                                            3
              When the bar closed around 11:00 p.m., Marquez went with L.B., Amy,
and others to a nearby bar. On the way, L.B. smoked marijuana. She was feeling good
or “buzzed” but was not drunk. At this bar, L.B. got another vodka drink but not a
double. She took a few sips of her drink before heading to the dance floor by herself.
After a couple of songs, she returned to the table and her drink. About halfway through
her drink, she started feeling “really weird.” As she was walking to the bathroom, her
legs gave out from underneath her. She felt hot, sweaty, and sick. L.B. told Amy she did
not feel well, and Amy helped her to the bathroom.
              After vomiting in the bathroom, L.B. still felt sick and unstable, so she did
a line of cocaine to sober up. She went outside with Amy to get some fresh air, where
she threw up again. L.B. asked Amy to call her a cab because she wanted to go home.
When the cab arrived, either L.B. or Amy asked Marquez if he was leaving with L.B.
Marquez got into the cab with her.
              Once they got to L.B.’s apartment, she went to the bathroom and vomited
again. She was still dizzy and did not feel well. L.B. retrieved some cocaine from her
nightstand, and her and Marquez each did a line of cocaine. They talked for a few
minutes, but there was no flirting, kissing, or sexually charged interactions. L.B. gave
Marquez a blanket and a pillow and told him he could sleep on the couch or in her
daughter’s bedroom. She did not invite him to come into or sleep in her bedroom.
              Before going to bed, L.B. took the bathroom trash can and put it next to her
bed. She locked her bedroom door, stripped down, turned off the light, and got into bed.
She still did not feel well. She passed out but would intermittently wake up to vomit
before passing out again. She was sleeping facedown on the left side of her bed and was
covered by a sheet or blanket.
2. Marquez Rapes L.B.
              L.B. was awakened by the sound of a “loud pop” at her bedroom door.
She looked up and saw her bedroom door was open and Marquez was standing in the

                                             4
doorway. She asked what he was doing. He asked to come in and lie down with her.
She told him to leave, but he did not. Instead, he got on the bed. The movement of the
mattress made L.B. vomit again. She told him to get out, but again, he did not.
              Marquez grabbed L.B.’s left arm, pulled it behind her, and put her left hand
on his exposed, erect penis. She yanked her hand away and said, “Ewhh. Gross. No.”
L.B. tried to roll away from Marquez. She was angry and told him to leave or she was
going to punch him. He chuckled and said, “No, you’re not.” Marquez positioned
himself on L.B.’s back. She could not breathe because of his weight on top of her.
Unable to stay awake, she passed out. She woke up and felt Marquez’s penis penetrating
her vagina before she passed out again.
3. After the Rape
              When L.B. woke up around 4:20 a.m., Marquez was gone. She sat up and
felt semen coming out of her vagina. She got up, put on clothes, and went to the
bathroom. She slept on the couch because she did not want to return to the bed. When
L.B. got up later that morning, she felt ashamed and embarrassed. She attended a
wedding that afternoon but did not tell anyone Marquez had raped her.
              Throughout the day, Marquez repeatedly called L.B. and sent her text
messages. His first call was at 4:48 in the morning. She did not answer his calls and
only responded to one text message, telling him she was at a wedding. He called her a
couple of times the following day as well.
              After the wedding, L.B. stayed home on her couch for a few days because
she was ashamed and depressed. One of her close friends, Tanya W. (Tanya), came over
because L.B. was not responding to her calls or text messages. L.B. was pale and
appeared very nervous. Tanya and L.B. went to their favorite spot. While they were
there, L.B. told Tanya Marquez had raped her. L.B. was upset and crying.
              The next day, L.B. went to Daniel’s home and told him Marquez had raped
her. L.B. called the police after Daniel advised her to do so.

                                             5
4. Police Investigation
              Officer Ian Burnham interviewed L.B. at Daniel’s house. She then
underwent a sexual assault response team (SART) examination at the hospital. The nurse
who performed the exam did not observe any injuries, but she did not expect to find any
because it had been several days since the incident and vaginal tissue heals quickly.
              Burnham met L.B. at her apartment after she returned from the hospital.
He photographed the scene and collected her bedsheets for DNA testing.
              Several months later, L.B. was at a bar when Marquez walked up to her and
said, “Hey, long time no see.” She instantly felt sick to her stomach. She was shocked to
see him because she thought he lived in Oregon. L.B. walked away and went to the
bartender, whom she knew. The bartender thought L.B. was having a panic attack
because she was “ghostly white” and she had never seen L.B. like that. L.B. told her
what Marquez had done to her, that he was in the bar, and she was scared. The bartender
got L.B. a phone, and L.B. called the police.
              Sergeant Mark Eveleth and Officer Mark Bailey arrived and talked to L.B.,
who was visibly upset and shaking. Officer Brian Warren found Marquez in the bar.
Marquez agreed to go outside to talk to Warren and then agreed to go to the police station
for an interview. In the interview, Marquez said he was drinking with friends at a bar in
August when he saw L.B., whom he had known for a long time but had not seen since he
moved to Oregon. When asked to provide his version of what happened that night,
Marquez said he was “a little intoxicated” at the time of the interview and he needed a
minute to remember that night. He told the officers L.B. and others were doing cocaine
at the bar, but he did not partake. He said L.B. started vomiting after they went to the
second bar because she was very intoxicated. When L.B. came out of the bathroom, she
asked him to help her home. She called for a cab and asked him to come with her to
make sure she got home okay. He agreed and got into the cab.



                                                6
              When they arrived at L.B.’s apartment, they went inside and were talking.
L.B. brought out cocaine and started doing lines on the table. Marquez told her to sleep it
off and she would feel better in the morning. After doing more lines, L.B. went into her
bedroom and said she was locking the door. Marquez gave L.B. his phone number and
told her to call him if she had any problems. He then called a friend to come pick him up.
He called L.B. the next day to check on her. She did not respond initially but later sent
him a text message saying she was feeling better and was at a wedding.
              Marquez denied going into L.B.’s bedroom or getting into bed with her. He
denied taking his clothes off, masturbating, or having sex with L.B. in the apartment.
Marquez willingly provided a DNA sample, and the officers drove him back to the bar.
              In 2014, forensic analysis was performed on the evidence collected during
L.B.’s SART exam. No semen was detected on the cervical swab taken from L.B. In
2015, L.B.’s bedsheet was analyzed and semen matching Marquez’s DNA profile was
found on the sheet.
              In August 2015, Marquez was arrested at his residence in Oregon and
extradited to Santa Cruz, where Detective Bruce Cline and Warren interviewed him at the
jail. Marquez was informed his DNA was found on L.B.’s bedsheets and asked if he had
an explanation. Marquez responded, “Not at this time.” He denied raping L.B. or having
any sexual contact with her. Marquez said he was only at L.B.’s apartment for about 10
minutes and was wearing a knee brace at the time because he had had knee surgery.
              The police obtained Marquez’s phone records for the days surrounding the
rape. There were no calls from L.B. to Marquez from August 8 through 11. However,
there were eight or nine calls from Marquez to L.B. the day after the rape.
B. Defense Case
1. Marquez’s Testimony
              Marquez testified he had known L.B. for a long time but did not see her for
several years after he moved to Oregon. L.B. came up to him when he was with his

                                             7
friend at a bar, and they talked for a while. Later, Marquez and his friend went to another
bar next door. L.B. and her friends also moved to the bar next door. Marquez did not
talk to L.B. much while they were there. He did not realize she was feeling unwell until
she came back to the table and told him. She asked him to help her get home. He
thought her request was “kind of weird” but agreed to go.
              When they got to her apartment, L.B. invited him in and he sat down on the
couch. She offered him cocaine, and they both had some. L.B. did not appear sick and
was not vomiting. Marquez went to the bathroom. When he returned, L.B. was in her
bedroom. She told him he could sleep on the couch or in her bedroom. He went into
L.B.’s bedroom and saw her lying naked on the bed. Marquez walked over to the bed
and sat down on its side. His leg brace prevented him from bending his leg. He intended
to tell her he was not going to spend the night. She started rubbing his leg, then his groin,
and undid his pants. She massaged his penis until he ejaculated. Marquez felt terrible
and weird. He told her he was going to leave and would call her the next day. The next
day, Marquez called L.B. several times and sent her text messages because he felt
“weird” about what happened and was afraid she would tell his wife.
              Marquez saw L.B. at a bar several months later. When he said hello to her,
she looked at him “weird” and disappeared. Marquez was drinking with his friends when
the police arrived. He went outside, talked to the police, and agreed to go to the police
station. They told him that L.B. accused him of raping her, which he denied. Marquez
admitted he lied to the police about what transpired in L.B.’s apartment but said he did so
to protect his family.
2. Defense Character and Supporting Witnesses
              Marquez presented eight character witnesses, all of whom had known him
for years and said he did not have a reputation for being sexually aggressive or sexually




                                             8
inappropriate. The defense character witnesses also said Marquez had a reputation for
honesty, and in their opinions, he was honest.
              Marquez’s wife testified he wore a leg brace around the time of the
incident, which prevented them from having sex in certain positions. Another defense
witness testified L.B. had a reputation for going out to bars, partying a lot, and doing
cocaine.
C. Prosecution’s Rebuttal Evidence
1. Marquez’s Ex-girlfriend
              Around 1993, Jennifer J. (Jennifer) dated Marquez for six months; they
both were 20 years old at the time. In her testimony, she described multiple incidents in
which Marquez was physically violent with her.
              The first incident occurred when Jennifer wanted to stay the night at her
girlfriend’s house. Marquez became jealous because he thought Jennifer and her friend
were going to meet other guys. He choked her and he used a lighter to burn her. On
another occasion, he choked her and punched her in the face, bruising her face.
              They broke up because she believed he was cheating on her, but they
remained in contact for a couple of weeks after the breakup. When they discussed getting
back together, Jennifer told Marquez she was seeing someone else. Marquez became
very angry; he yelled and called her names. Marquez demanded to know where the other
guy lived so he could confront him. When Jennifer did not tell him, Marquez tried to
force her into his car by choking her, pulling her hair, and shoving her into the car.
Despite Jennifer’s resistance and protestations, Marquez succeeded in forcing her into the
car. While Marquez was driving, Jennifer twice tried to get out of the car when he
paused at stop signs. Both times, Marquez struck her left eye with the back of his hand.
He threatened to kill her and leave her on the side of the road. When they arrived at the
home of someone she knew, she ran inside. After talking to her mother and a friend,



                                              9
Jennifer called the police. Jennifer and Marquez reconnected in 2015, and he apologized
for the incidents.
              In Jennifer’s opinion, Marquez was not an honest person. She did not have
an opinion as to whether or not he was sexually aggressive toward women; he was never
sexually aggressive toward her. At no time had she heard he had a reputation for being
sexually inappropriate or sexually aggressive with women. In her opinion, he was
physically aggressive toward women. But other than her personal experience, she did not
know of him being physically aggressive with women.
2. Other Rebuttal Evidence
              A defense investigator spoke with Marquez’s wife by telephone prior to the
retrial. During the interview, Marquez’s wife stated she did not trust Marquez and he had
lied to her about a lot of things. She called him a liar and said she was tired of supporting
him. Marquez’s wife contacted the investigator again later. She explained she was drunk
when she accused Marquez of being a liar, and when she said he was not being truthful,
she was referring to financial issues in their divorce. The investigator also spoke to one
of Marquez’s character witnesses, who stated she ended her relationship with him
because of rumors he may have stolen things from work and she believed he was
cheating or about to cheat on her.
D. Defense Surrebuttal Evidence
              Marquez retook the stand in response to Jennifer’s testimony. He admitted
being physically abusive to her during their relationship and pleading guilty to a
misdemeanor domestic violence charge. He felt terrible about what happened and when
he talked to her a few years after their relationship ended, he apologized to her.
                                       DISCUSSION
I. Vindictive Prosecution
              Marquez asserts a presumption of prosecutorial vindictiveness was created
because “the prosecution increased the charges against him” by reinstating the forcible

                                             10
rape charge after his first trial ended in a hung jury and he rejected the prosecution’s plea
offer prior to the second trial. We disagree.
A. Applicable Law
              “Section 1009 governs the amendment of accusatory pleadings. It
provides, in relevant part, that ‘[t]he court in which an action is pending may . . . permit
an amendment of an . . . information . . . for any defect or insufficiency, at any stage of
the proceedings . . . .” [Citation.] Generally speaking, courts have construed section
1009 as allowing the addition of new charges after a mistrial. [Citation.]” (People v.
Sanchez (2020) 49 Cal.App.5th 961, 982 (Sanchez).)
              However, the due process clauses of the federal and state Constitutions
prohibit the prosecution from increasing the charges against a defendant in retaliation for
the defendant’s exercise of a constitutional right. (People v. Jurado (2006) 38 Cal.4th 72,
98.) When a prosecutor does this, it is called prosecutorial vindictiveness. (United States
v. Goodwin (1982) 457 U.S. 368, 372-374.) “The constitutional protection against
prosecutorial vindictiveness is based on the fundamental notion that it ‘would be patently
unconstitutional’ to ‘chill the assertion of constitutional rights by penalizing those who
choose to exercise them.’ [Citation.]” (In re Bower (1985) 38 Cal.3d 865, 873 (Bower).)
              The state and federal due process clauses protect a defendant not only
against actual prosecutorial vindictiveness but also from the appearance of
vindictiveness. (North Carolina v. Pearce (1969) 395 U.S. 711, 725; Bower, supra,
38 Cal.3d at p. 876; Twiggs v. Superior Court (1983) 34 Cal.3d 360, 371 (Twiggs).) “‘A
vindictive prosecution claim may be established “‘by producing direct evidence of the
prosecutor’s punitive motivation.’”’ [Citations.] In the absence of such direct evidence,
a defendant may raise a presumption of vindictiveness by making a prima facie showing
that the prosecutor’s actions raise a ‘reasonable likelihood of vindictiveness.’
[Citations.]” (Sanchez, supra, 49 Cal.App.5th at pp. 982-983.)



                                                11
              A presumption of unconstitutional vindictiveness is raised if the prosecutor
increases the charges thereby subjecting the defendant to a potentially more severe
sentence after a successful appeal (People v. Ledesma (2006) 39 Cal.4th 641, 731
(Ledesma)) or a mistrial (Bower, supra, 38 Cal.3d at p. 873; Twiggs, supra, 34 Cal.3d at
pp. 368-370). This presumption “is a legal presumption.” (Bower, supra, 38 Cal.3d at
p. 879.) It “is not based on the subjective state of mind of the individual prosecutor and
does not imply that he or she individually harbors an improper motive.” (Ibid.)
              “Where the defendant shows that the prosecution has increased the charges
in apparent response to the defendant’s exercise of a procedural right, the defendant has
made an initial showing of an appearance of vindictiveness. [Citation.]” (Twiggs, supra,
34 Cal.3d at p. 371.) “The defendant need not demonstrate that the prosecution in fact
acted with a retaliatory motive. [Citation.] Once this prima facie case is made, the
prosecution bears a ‘heavy burden’ of dispelling the appearance of vindictiveness as well
as actual vindictiveness. [Citations.]” (Ibid.) “In order to rebut the presumption of
vindictiveness, the prosecution must demonstrate that (1) the increase in charge was
justified by some objective change in circumstances or in the state of the evidence which
legitimately influenced the charging process and (2) that the new information could not
reasonably have been discovered at the time the prosecution exercised its discretion to
bring the original charge.” (Bower, supra, 38 Cal.3d at p. 879.)
              Our Supreme Court has not determined the standard of review for a claim
of vindictive prosecution. (See People v. Ayala (2000) 23 Cal.4th 225, 299 [rejecting
defendant’s claim of vindictive prosecution “under any standard of review”].) When
considering vindictive prosecution claims, Courts of Appeal review the trial court’s
factual findings for substantial evidence and review de novo the trial court’s legal
determination. (Sanchez, supra, 49 Cal.App.5th at p. 983.)




                                             12
B. Forfeiture
                Preliminarily, we must determine whether Marquez’s claim of vindictive
prosecution was preserved for appeal because the failure to raise the issue in the trial
court forfeits it on appeal. (Ledesma, supra, 39 Cal.4th at p. 730.) When the prosecutor
sought to reinstate the forcible rape charge prior to the second trial, defense counsel made
only a general objection to the amendment of the information. Marquez asserts his
counsel’s objection was nevertheless sufficient to preserve the issue for appeal given the
context in which it was made. The Attorney General contends otherwise, asserting the
“generic objection did not apprise the trial court that [Marquez] was raising a claim of
vindictive prosecution.” We agree with the Attorney General.
                Defense counsel’s objection, even in the context in which it occurred, failed
to alert the court a claim of vindictive prosecution was being asserted. Because the
defense objection was general in nature, the trial court did not determine whether
Marquez had made an initial showing of an appearance of vindictiveness, the prosecution
was deprived of an opportunity to rebut any such presumption, and the trial court never
ruled on whether the prosecution had violated Marquez’s due process rights. Therefore,
Marquez’s claim of vindictive prosecution is forfeited on appeal. (Ledesma, supra,
39 Cal.4th at p. 730.)
                Marquez anticipates forfeiture may apply. He asserts if his counsel’s
objection was insufficient to preserve the issue for appeal then he was deprived of his
constitutional right to the effective assistance of counsel. Thus, we proceed to the merits
of his vindictive prosecution claim. (See People v. Williams (1998) 61 Cal.App.4th 649,
657 [addressing merits despite forfeiture because defendant alternatively argued
ineffective assistance of counsel].) As we explain below, reinstatement of the forcible
rape charge did not raise a presumption of prosecutorial vindictiveness because it did not
subject Marquez to a potentially more severe sentence than he originally faced.



                                              13
C. Analysis
              Marquez contends reinstatement of the forcible rape charge “raised the
stakes of going to trial” for two reasons. The forcible rape charge, unlike the other rape
charges, (1) increased his potential minimum sentence because it would render him
ineligible for probation, and (2) increased his potential time in custody because it was a
violent felony and his custody credits would be limited under section 2933.1.2 This
contention misses the mark. Because Marquez was originally charged with forcible rape,
the reinstatement of this charge did not increase his exposure beyond that in the original
charging document.
              It is for this reason we find Marquez misplaces his reliance on Twiggs,
supra, 34 Cal.3d 360. In Twiggs, defendant’s first trial resulted in a mistrial. (Id. at
p. 364.) After defendant declined the prosecution’s plea bargain offer and invoked his
right to a retrial, the prosecution moved a few days later to amend the information to
include five prior felony convictions as sentence enhancements. (Ibid.) The prosecution
knew of defendant’s prior convictions before the first trial but failed to allege them until
after the mistrial and the rejected plea offer. (Id. at pp. 364-365, 368.) Our Supreme
Court concluded these circumstances gave rise to a presumption of vindictiveness. (Id.
at pp. 372, 374.)
              Here, however, the prosecution originally charged Marquez with forcible
rape. Although the prosecution discarded this theory of rape prior to the first trial,
reinstating it prior to the second trial did not expose Marquez to a potential sentence more
severe than he faced from the original charges. Thus, the circumstances do not give rise
to a presumption of vindictiveness.


2
               The rape occurred in 2013, prior to the 2016 amendment of section
1203.065, which also excluded from probation eligibility defendants convicted of rape of
an intoxicated person (§ 261, subd. (a)(3)) and rape of an unconscious person (id.,
subd. (a)(4)). (Stats. 2016, ch. 863, § 1.)

                                             14
              We also find distinguishable the situation in Bower, supra, 38 Cal.3d 865,
another case Marquez relies upon. In Bower, defendant and a codefendant were charged
with murder. (Id. at p. 870.) Defendant was also charged with being an accessory, and
his codefendant was charged with personal use of a firearm; thus, the charges reflected
the prosecution’s theory the codefendant fired the single shot that killed the victim.
(Ibid.) Defendant’s trial was severed, and his codefendant was tried first. The jury
convicted the codefendant of second degree murder and found he personally used a gun
in the commission of the murder. (Ibid.) At defendant’s trial, the prosecution agreed to a
stipulation that limited his liability to second degree murder. (Ibid.) However, a mistrial
was declared after the prosecution’s last witness revealed inadmissible evidence. (Ibid.)
At the retrial, the prosecutor refused to renew the stipulation. (Id. at p. 871.) The
prosecutor called the same witnesses it had called in the first trial and offered no new
facts in the retrial. (Id. at pp. 871, 877.) The jury convicted defendant of first degree
murder. (Id. at p. 871.)
              Defendant in Bower filed a habeas corpus petition, arguing his right to due
process was violated when the prosecution increased the severity of the charge against
him after jeopardy had attached and he had exercised his right to a fair trial by
successfully moving for a mistrial based on prosecutorial error. (Bower, supra,
38 Cal.3d at p. 869.) In an affidavit filed in response to the habeas corpus petition, the
prosecutor stated he had withdrawn the stipulation because in the week between the trials
he had reevaluated the evidence and concluded defendant had fired the fatal shot and not
his codefendant, as previously believed. (Id. at p. 871.) The Supreme Court concluded
the circumstances presented “a reasonable likelihood of vindictiveness.” (Id. at p. 877.)
The Bower court explained, “Because of the time and effort invested in the first
proceeding . . . the prosecution had ‘a great interest in discouraging defendant’s assertion
of a retrial.’ [Citation.]” (Ibid.) The court found the presumption of vindictive
prosecution applied when the prosecution increased the severity of the potential charges

                                             15
after defendant was granted a mistrial. (Ibid.) The Supreme Court further concluded the
prosecution had “not met [its] heavy burden of demonstrating that the withdrawal of the
stipulation resulted from the discovery of facts, not available at the time of the
stipulation, which would legitimately have influenced the charging process.” (Id. at
p. 873.) Thus, the constitutional prohibition against vindictive prosecution barred the
prosecution from increasing the charge to first degree murder after defendant exercised
his right to a fair trial. (Id. at p. 880.)
               In Bower, the prosecution’s original theory was defendant aided and
abetted the murderer and his liability was limited to second degree murder. (Bower,
supra, 38 Cal.3d at p. 870.) In the retrial, the prosecution deviated from that theory and
obtained a first-degree murder conviction. (Id. at p. 871.) The procedural stance of this
case differs from Bower. In the retrial, here, the prosecution pursued the same forcible
rape theory it had when it originally charged Marquez. The reinstatement of the forcible
rape charge did not increase Marquez’s potential exposure to punishment beyond that he
originally faced. Thus, the reinstatement of the forcible rape charge did not raise the
presumption of vindictive prosecution.
               As Marquez’s prosecutorial vindictiveness claim is without merit, any
objection to the reinstatement of the forcible rape charge on this ground would have also
lacked merit. Therefore, defense counsel’s failure to make such an objection did not
constitute ineffective assistance. (People v. Anderson (2001) 25 Cal.4th 543, 587
[counsel not required to make futile objections].)
II. Evidence Code Section 1102
               After the defense presented witnesses to testify to Marquez’s good
character and reputation, the prosecution rebutted this evidence with Jennifer’s testimony,
in which she described specific acts of domestic violence Marquez committed during
their relationship. Marquez contends the trial court abused its discretion by admitting this
rebuttal evidence because it was prohibited under Evidence Code section 1102. He

                                              16
further asserts the error was prejudicial and requires the reversal of his convictions.
While we agree the admission of this evidence was erroneous, we conclude the error was
harmless.
A. Background
                In 1994, Marquez pleaded guilty to misdemeanor false imprisonment
(§ 236) and battery (§ 242). As part of his plea deal, a felony kidnapping charge (§ 207)
was dismissed. These charges were based on his abuse of Jennifer during their six-month
relationship.
                Prior to the trial on the rape charges, the prosecution requested the court
rule these prior convictions, as well as Marquez’s other prior convictions, and their
underlying conduct be admissible for impeachment. Marquez objected to the admission
of this evidence. The trial court ruled Marquez’s prior convictions, all of which were at
least 25 years old, were inadmissible for impeachment but might be admissible to rebut a
defense witness’s opinion testimony about a character trait. The court indicated
Marquez’s battery conviction would be admissible if the defense opened the door by
presenting evidence he did not have a violent history.
                At trial, Marquez presented eight character witnesses who testified to their
opinions that he was not sexually aggressive or inappropriate and had a reputation in the
community for the same and being honest. The prosecutor cross-examined the character
witnesses as to whether they were aware Marquez previously had been convicted of false
imprisonment and battery against an ex-girlfriend.
                After the defense rested, the prosecutor sought to call Jennifer as a rebuttal
witness. Prior to her taking the stand, defense counsel objected “to any testimony based
on physical violence.” Counsel informed the court the prosecutor wanted to use
Marquez’s misdemeanor domestic violence convictions and get into the issue of his
physical violence. Counsel asserted he did not ask the defense witnesses about physical
violence, only sexual violence or inappropriateness. He argued Jennifer’s testimony was

                                               17
inadmissible because it did not rebut the defense character evidence. Counsel reminded
the court Jennifer testified in the first trial Marquez was not sexually violent or sexually
inappropriate with her.
              The prosecutor asserted evidence Marquez was “domestically violent” with
Jennifer was relevant to rebut the defense character witnesses because the defense had
asked them if Marquez was aggressive toward women. The court found the defense had
opened the door by asking the character witnesses about sexually aggression and
permitted the prosecution to present Jennifer’s testimony.
              In her testimony, Jennifer described one incident in which Marquez choked
her and burned her with a lighter; a second incident when he choked her and punched her;
and a third incident, in which he choked her, pulled her hair, forced her into a car, and
backhanded her in the face two times. She also testified Marquez in her opinion was not
an honest person and was physically aggressive toward women.
B. Applicable Law
              “Character evidence, sometimes described as evidence of a propensity or
disposition to engage in a type of conduct, is generally inadmissible to prove a person’s
conduct on a specified occasion. [Citations.]” (People v. Villatoro (2012) 54 Cal.4th
1152, 1159.) Evidence Code “[s]ection 1102 creates an exception to this rule in criminal
cases . . . .” (People v. Felix (1999) 70 Cal.App.4th 426, 430 (Felix).) It permits
“evidence of the defendant’s character or a trait of his character in the form of an opinion
or evidence of his reputation” when it is: “(a) [o]ffered by the defendant to prove his
conduct in conformity with such character or trait of character” or “(b) [o]ffered by the
prosecution to rebut evidence adduced by the defendant under subdivision (a).” (Evid.
Code, § 1102.)
              Under Evidence Code section 1102, the defense may present evidence of
the defendant’s character or character trait through opinion or reputation testimony.
(Id., subd. (a).) Once the defense does so, the prosecution may rebut this testimony, but

                                             18
only with evidence in the same form—opinion or reputation evidence. (Id., subd. (b).)
The prosecution may not use evidence of specific instances of conduct to rebut defense
character evidence (People v. Wagner (1975) 13 Cal.3d 612, 619 (Wagner)), which
means the prosecution may not use evidence of a prior conviction to rebut defense
character evidence. (Felix, supra, 70 Cal.App.4th at p. 431.)
C. Analysis
              Marquez contends the trial court erred by permitting Jennifer to testify
about specific acts of domestic violence he committed because such evidence was
inadmissible under Evidence Code section 1102. Reviewing the trial court’s evidentiary
ruling for an abuse of discretion (People v. Doolin (2009) 45 Cal.4th 390, 437), we agree.
               After the defense presented opinion and reputation testimony concerning
Marquez’s character traits, the prosecution could properly rebut this evidence with
Jennifer’s opinion testimony regarding those character traits. (Evid. Code, § 1102,
subd. (b).) However, most of Jennifer’s testimony concerned specific acts Marquez
perpetrated on her, and this evidence was inadmissible. (See Felix, supra, 70
Cal.App.4th at p. 431.)
              In arguing otherwise, the Attorney General seems to misunderstand the
issue. The Attorney General contends the defense “opened the door to the prosecution’s
rebuttal evidence” by presenting defense opinion testimony concerning Marquez’s good
character with women. The issue, however, is not whether the prosecution should have
been permitted to rebut the defense evidence; the issue is the form of the prosecution’s
rebuttal evidence that was admitted. Under Evidence Code section 1102, evidence of
specific instances of conduct, including Jennifer’s testimony regarding the facts
underlying Marquez’s prior criminal convictions, was inadmissible. (Felix, supra,
70 Cal.App.4th at pp. 431-432.)
              Similarly, the Attorney General misplaces his reliance on People v. Simon
(2016) 1 Cal.5th 98, 145 (Simon) to support his argument the trial court properly admitted

                                            19
Jennifer’s rebuttal testimony. Simon does not address the admissibility of evidence under
Evidence Code section 1102. Instead, it addresses the admissibility of rebuttal evidence
in the penalty phase of a death penalty trial. In that context, when the defendant claims
his character weighs in favor of mercy, the prosecution is permitted to rebut the claim
with evidence “offering a different account of the defendant’s character.” (Simon, supra,
1 Cal.5th at p. 144.) The prosecution may introduce bad-acts evidence in certain
circumstances in the penalty phase to rebut the defense character evidence. (Id. at
p. 145.) That situation is far from the one before us.
D. Harmless Error
              Having found the court erred by admitting Jennifer’s testimony concerning
specific acts of domestic violence by Marquez, we turn to the issue of whether the error
was prejudicial. Marquez contends the admission of Jennifer’s testimony violated his
federal constitutional right to due process and therefore we should apply the harmless
error standard of Chapman v. California (1967) 386 U.S. 18, 24. We disagree.
              “[T]he admission of evidence, even if erroneous under state law, results in a
due process violation only if it makes the trial fundamentally unfair. [Citations.] Absent
fundamental unfairness, state law error in admitting evidence is subject to the traditional”
test under People v. Watson (1956) 46 Cal.2d 818, 836, in which the reviewing court
determines whether “it is reasonably probable the verdict would have been more
favorable to the defendant absent the error. [Citations.]” (People v. Partida (2005)
37 Cal.4th 428, 439.) We are not persuaded by Marquez’s contention the admission of
Jennifer’s testimony rendered his trial fundamentally unfair. Thus, we apply the Watson
test. (Felix, supra, 70 Cal.App.4th at pp. 432-433 [error reviewed under Watson
standard].) “[T]he Watson test for harmless error ‘focuses not on what a reasonable jury
could do, but what such a jury is likely to have done in the absence of the error under
consideration. In making that evaluation, an appellate court may consider, among other
things, whether the evidence supporting the existing judgment is so relatively strong, and

                                             20
the evidence supporting a different outcome is so comparatively weak, that there is no
reasonable probability the error of which the defendant complains affected the result.’
[Citations.]” (People v. Beltran (2013) 56 Cal.4th 935, 956.)
              Here, there is no reasonable probability Marquez would have enjoyed a
more favorable result had the trial court excluded Jennifer’s testimony concerning his
prior acts of domestic violence. As Marquez aptly notes, the trial pitted L.B.’s credibility
against his. At trial, Marquez’s credibility crumbled as he was confronted with his prior
statements to the police, in which he denied any sexual contact with L.B., and he
admitted lying to the police about what transpired inside L.B.’s apartment. His version of
consensual sexual activity was undermined by his failure to offer this story before when
the police asked him to explain why his DNA was on L.B.’s sheets.
              The testimony of the defense character witnesses could not undo the
damage done to Marquez’s credibility. Although the defense character witnesses testified
to their good opinion of Marquez’s character traits, the prosecution properly cross-
examined them as to whether they were aware of his prior convictions for battery and
false imprisonment of an ex-girlfriend. (See Wagner, supra, 13 Cal.3d at p. 619 [when a
defense witness has provided reputation testimony, the prosecution may inquire whether
the witness has heard of acts or conduct inconsistent with witness’s testimony].) One
witness testified that if Marquez had been convicted of such crimes, it would change her
opinion Marquez was not aggressive toward women. Through the prosecutor’s cross-
examination, the jury learned of Marquez’s prior convictions. Jennifer’s testimony
describing the facts underlying those convictions added little to this damaging evidence.
              Moreover, the prosecution presented a strong case against Marquez. L.B.’s
credibility was supported by the testimony of her friends, who described noticeable
behavioral and emotional changes in her after the incident and when she saw Marquez
months later. L.B.’s credibility was also supported by forensic evidence—Marquez’s
semen on her bedsheets. Marquez’s phone records further supported L.B.’s testimony,

                                            21
showing he tried calling her about nine times within 24 hours after the incident. His
repeated attempts to contact her undermined his story there was only consensual sexual
activity between them initiated by L.B. Based on an examination of the entire record, it
is not reasonably likely the jury would have resolved the credibility issues differently and
reached a verdict more favorable to Marquez if they had not heard Jennifer’s testimony
regarding Marquez’s conduct towards her.
                                      DISPOSITION
              The judgment is affirmed.




                                                  O’LEARY, P. J.

WE CONCUR:



SANCHEZ, J.



MARKS, J.*

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                             22